               Case 2:19-cv-00523-RSM Document 102 Filed 03/11/21 Page 1 of 3




 1                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
      AMAZON.COM, INC., a Delaware corporation,
 9                                                           No. 2:19-cv-00523-RSM
                                 Plaintiff,
10                                                           STIPULATED PERMANENT
                                 v.                          INJUNCTION AS TO
11                                                           DEFENDANTS CASH
      ROY ORON, an individual; MAAYAN                        NETWORK, LLC, RASHEED ALI,
12    MARZAN (aka MAAYAN ALMOG), an                          AND PETER BRADFORD AND
      individual; CLICKOMY, LTD., an Israeli                 PROPOSED ORDER
13    company; RASHEED ALI, an individual;
      PETER BRADFORD, an individual; CASH                    NOTED FOR CONSIDERATION:
14    NETWORK, LLC, a Nevada limited liability               March 11, 2021
      company; JEFFREY GILES, an individual;                 without oral argument
15    DALE BROWN, an individual; FIRST
      IMPRESSION INTERACTIVE, INC., an Illinois
16    corporation; and JOHN DOES 1–10,
17                               Defendants.
18
19                                             STIPULATION
20             Plaintiff Amazon.com, Inc. and Defendants Cash Network, LLC, Rasheed Ali, and
21    Peter Bradford (collectively “Parties”), by and through their respective counsel of record, notify
22    the Court that the parties have reached a settlement of all claims in this matter. Pursuant to the
23    terms of that settlement, the Parties stipulate and agree to entry of the permanent injunction
24    below.
25

26
27

     STIPULATED PERMANENT INJUNCTION                                           Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (2:19-cv-00523-RSM) - 1                                                      920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104
                                                                             206.622.3150 main · 206.757.7700 fax
             Case 2:19-cv-00523-RSM Document 102 Filed 03/11/21 Page 2 of 3




 1           DATED: March 11, 2021
 2
      DAVIS WRIGHT TREMAINE LLP                  LOWE GRAHAM JONES
 3
      By s/Tim Cunningham                        By s/Chad S. Pehrson (via email auth)
 4                                                  Chad S Pehrson
         Bonnie E. MacNaughton, WSBA #36110
         Tim Cunningham, WSBA #50244                Michael Trent Hoppe
 5                                                  PARR BROWN GEE & LOVELESS
         920 Fifth Avenue, Suite 3300
         Seattle, WA 98104                          101 SOUTH 200 EAST, SUITE 700
 6                                                  Ste 700
         Tel: (206) 622-3150
         Fax: (206) 757-7700                        SALT LAKE CITY, UT 84111
 7                                                  801-532-7840
         Email: bonniemacnaughton@dwt.com
                 timcunningham@dwt.com              Email: cpehrson@parrbrown.com
 8                                                  mhoppe@parrbrown.com
 9    Attorneys for Plaintiff Amazon.com, Inc.
                                                    Mark P Walters
                                                    Kevin Edward Regan
10                                                  LOWE GRAHAM JONES PLLC
                                                    701 5TH AVE
11                                                  STE 4800
                                                    SEATTLE, WA 98104-7009
12                                                  206-381-3300
                                                    Fax: 206-381-3301
13                                                  Email: regan@lowegrahamjones.com
                                                    walters@LoweGrahamJones.com
14
                                                    Attorneys for Defendants Cash Network,
15                                                  LLC, Rasheed Ali, and Peter Bradford
16

17

18
19
20

21

22

23

24

25

26
27

     STIPULATED PERMANENT INJUNCTION                              Davis Wright Tremaine LLP
                                                                           L AW O FFICE S
     (2:19-cv-00523-RSM) - 2                                         920 Fifth Avenue, Suite 3300
                                                                         Seattle, WA 98104
                                                                206.622.3150 main · 206.757.7700 fax
             Case 2:19-cv-00523-RSM Document 102 Filed 03/11/21 Page 3 of 3




 1                                     PERMANENT INJUNCTION
 2           Pursuant to the above stipulation of the parties, IT IS HEREBY ORDERED that
 3    Defendants Cash Network, LLC, Rasheed Ali, and Peter Bradford, and their respective
 4    directors, shareholders, officers, employees, agents, successors and assigns, and all others in
 5    active concert or participation with them, are enjoined and restrained from:
 6           1.      Using counterfeit versions of any trademarks registered by Amazon (or its
 7    subsidiary, Amazon Technologies, Inc.) as of this injunction’s entry date with any advertising,
 8    marketing, offer for sale, promotion, display, publication, website, voicemail, email, or
 9    software;
10           2.      Using any false designation of origin or false or misleading description or false
11    or misleading representation that can or is likely to lead the trade or public or individuals
12    erroneously to believe that any website, voicemail, email, advertising, or other marketing
13    materials has been produced, distributed, displayed, licensed, sponsored, approved or
14    authorized by or for Amazon, when such is not true in fact;
15           3.      Engaging in any other activity constituting an infringement or dilution of any
16    trademarks registered by Amazon (or its subsidiary, Amazon Technologies, Inc.), or of the
17    Amazon parties’ rights in, or right to use or to exploit, such trademarks or services marks for
18    the pecuniary benefit of Peter Bradford, Rasheed Ali, or Cash Network, LLC; and
19           4.      Knowingly and materially assisting any other person or business entity in
20    engaging in or performing any of the activities listed above.
21           Additionally, the Court shall retain continuing jurisdiction over this matter for the
22    limited purposes of enforcing the terms of the Parties’ settlement agreement and this Stipulated
23    Permanent Injunction.
24           DATED THIS ____ day of _________, 2021.
25
                                                     _________________________________
26                                                   The Honorable Ricardo S. Martinez
27                                                   CHIEF UNITED STATES DISTRICT JUDGE

     STIPULATED PERMANENT INJUNCTION                                            Davis Wright Tremaine LLP
                                                                                         L AW O FFICE S
     (2:19-cv-00523-RSM) - 3                                                       920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104
                                                                              206.622.3150 main · 206.757.7700 fax
